DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing element” in claims 19 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Mitchell Reg. #44,453 on 9/24/2021.
The application has been amended as follows: 
In the Claims: 
A) Cancel claims 24 and 26.


1. (Currently amended) A device, comprising:
a first portion and a second portion having hinge ends that are rotationally coupled by a hinge assembly so that the first and second portions can be rotated between an open orientation where the first and second portions are oriented away from one another to a closed orientation where the first portion is positioned against the second portion; and,
a progressive closure assembly positioned on distal ends of the first and second portions, the progressive closure assembly comprising a first magnetic element in the first portion and a second magnetic element in the second portionare configured to provide a force to keep the first and second portions in the closed orientation, the second magnetic element positioned between a spring and a compressible material in the second portion and the force configured to progressively decrease as the spring is configured to compress the compressible material and move the second magnet away from the first magnet in the closed orientation.

C) Amend claim 11 as below:
11. (Currently amended) The device of claim 1, wherein the first magnetic element comprises a magnet and the second magnetic element comprises a ferromagnetic material or wherein the first magnetic element comprises a ferromagnetic material and the second magnetic element comprises a magnet.



12. (Currently amended)     The device of claim 1




E) Amend claim 13 as below:
13. (Currently amended) The device of claim 1,wherein the spring comprises a coil spring or a leaf spring.


F) Amend claim 14 as below:
14. (Currently amended) The device of claim 13, wherein the spring

G) Amend claim 20 as below: 
20. (Currently amended) The device of claim 19, wherein the biasing element comprises a resilient material or a spring.

H) Amend claim 25 as below: 
25.   (Currently amended) The device of claim 1



27.  (Currently amended) The device of claim 1spring

J) Amend claim 28 as below:
28.   (Currently amended) The device of claim 27, wherein the spring

K) Amend claim 29 as below:
29.   (Currently amended) The device of claim 28, wherein the second magnetic element is sandwiched in the second portion between the spring

L) Amend claim 30 as below:
30.  (Currently amended) The device of claim 29, wherein an extent of movement of the second magnetic element is defined by an expanded thickness of the spring

M) Amend claim 32 as below:
32. (Currently amended) The device of claim 31, wherein a thickness of the compressible material is progressively decreased as the compressible material compresses responsive to aspring

N) Add new claim 33 as below:
33. (New) The device of claim 19, wherein the first and second magnetic elements both comprise magnets or wherein one of the first and second magnetic elements comprises a magnet and the other of the first and second magnetic elements comprises a ferromagnetic material.

Allowable Subject Matter
Claims 1, 11-14, 19-23, 25, 27-33 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1, 11-14, 25, 27-32, prior arts do not teach or suggest the combination of the device of claim 1, in particular, the progressive closure assembly comprising a first magnetic element in the first portion and a second magnetic element in the second portion that are configured to provide a force to keep the first and second portions in the closed orientation, the second magnetic element positioned between a spring and a compressible material in the second portion and the force configured to progressively decrease over a life of the device as the spring is configured to compress the compressible material and move the second magnet away from the first magnet in the closed orientation.

Re claims 19, 20 and 33, prior arts do not teach or suggest the combination of the device of claim 19, in particular, a biasing element positioned in the second portion proximate to the first portion and configured to bias the second magnetic element away from the first portion; and a compressible solid foam secured to the second portion and to the second magnetic element on an opposite side from the first magnetic element and the biasing element, the biasing element having a relatively low compression set compared to the compressible solid foam, and where progressive compression of the solid foam by the biasing element is configured to pull the second magnetic element 

Re claims 21-23, prior arts do not teach or suggest the combination of the device of claim 21, in particular, a biasing element positioned in the second portion between the second magnetic element and the first portion and configured to bias the second magnetic element away from the first magnetic element; and a compressible solid foam positioned in the second portion and secured to the second magnetic element opposite to the biasing element, the biasing element having a relatively lower compression set than the compressible solid foam, and where compression of the solid foam by the biasing element is configured to progressively increase a distance between the first magnetic element and the second magnetic element and cause a magnetic force between the first and second magnetic elements to progressively decrease at least in part due to the increased distance between the first magnetic element and the second magnetic element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841